On appeal the plaintiff has complained that the court erred in refusing to give an instruction on the rule of the last clear chance. The plaintiff testified: "The car was on me before I knew it." The defendant testified in respect to this matter: "I never once saw the car until I hit it and I was just about two feet from it."
There was no time according to this testimony that the defendant had to avoid the accident. Time is the important element in considering the doctrine of last clear chance.
It is well established that the doctrine of last clear chance is not applicable unless the peril of the injured party is actually discovered and his peril appreciated in time to prevent his injury by the exercise of ordinary care. So there was no evidence that would warrant the trial court in submitting the instruction complained of to the jury.
Neither the complaint nor cross-complaint put in issue the doctrine of last clear chance by alleging that by the exercise of due care one might have discovered the negligence of the other in time to have avoided the collision. *Page 240 
From the foregoing it is apparent that there was no opportunity for the driver of either car to avoid the collision after seeing the other car.
Under these circumstances I cannot concur in the majority opinion.